DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omote (US PGPub 20070030094) in view of Nosaka (US PGPub 20190190494), a reference of record.
As per claim 1:
Omote discloses in Fig. 1(a):
An acoustic wave filter (transmission-side band filter 1A or Reception-side band filter 1B) comprising: 
a piezoelectric substrate (LiNbO3 substrate 11. Shown in related Figs. 1(b) and 2); 
one or more series resonators (serial arm resonators S1 to S3 or S4 to S6) that are connected in series between an input terminal (transmission terminal 3) and an output terminal (antenna terminal of duplexer 1 labeled 1a or reception 
each of the one or more series resonators including first electrode fingers (IDT electrode 12, shown in Fig. 1(b), para [0058]) that are arranged with a first duty ratio and excite an acoustic wave (as seen in Tables 3 & 4); 
one or more parallel resonators (parallel arm resonators P1-P2 or P3-P4) that are connected in parallel between the input terminal and the output terminal and located on the piezoelectric substrate (as seen in Figs. 1-2), each of the one or more parallel resonators including second electrode fingers that are arranged with a second duty ratio and excite an acoustic wave (as per para [0058] and seen in tables 3 & 4), the second duty ratio in each of the one or more parallel resonators being less than the first duty ratio in each of the one or more series resonators (as seen in tables 3 & 4); 
wherein: each of the one or more series resonators includes a pair of first comb-shaped electrodes (as seen in related Figs. 5(b) and 5(c), paras [0064-0066]), the first duty ratio is a duty ratio in a first region in which third electrode fingers of one of the pair of first comb-shaped electrodes among the first electrode fingers overlap with fourth electrode fingers of another of the pair of first comb-shaped electrodes among the first electrode fingers (as per the art-recognized definition of duty ratio), the third electrode fingers and the fourth electrode fingers are alternately arranged in the first region, only a single fourth electrode finger among the fourth electrode fingers is located between adjacent third electrode fingers among the third electrode fingers in the first region, only a 
each of the one or more parallel resonators includes a pair of second comb-shaped electrodes (as seen in related Figs. 5(b) and 5(c), paras [0064-0066]), the second duty ratio is a duty ratio in a second region in which fifth electrode fingers of one of the pair of second comb-shaped electrodes among the second electrode fingers overlap with sixth electrode fingers of another of the pair of second comb-shaped electrodes among the second electrode fingers (as per the art-recognized definition of duty ratio), the fifth electrode fingers and the sixth electrode fingers are alternately arranged in the second region, only a single sixth electrode finger among the sixth electrode fingers is located between adjacent fifth electrode fingers among the fifth electrode fingers in the second region, only a single fifth electrode finger among the fifth electrode fingers is located between adjacent sixth electrode fingers among the sixth electrode fingers in the second region (as seen in related Figs. 5(b) & (c)), 
a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (wavelength is inversely proportional to frequency, and as table 3 shows the parallel resonators having a longer wavelength, the parallel resonators have a lower frequency), 

and a difference between a largest second duty ratio in the one or more parallel resonators and a smallest first duty ratio in the one or more series resonators is 5% or greater (the duty ratio difference is ~11% or ~7%).
	Omote does not disclose:
a dielectric film that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate, is located on the piezoelectric substrate so as to cover the first electrode fingers and the second electrode fingers, and has a film thickness greater than those of the first electrode fingers and the second electrode fingers, 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators.
	Nosaka discloses in Figs. 1A&B:
An acoustic wave filter (title) comprising:
a piezoelectric substrate (para [0072]);
one or more series resonators (series-arm resonator S1) and one or more parallel resonators (parallel-arm resonator p12), 
and a dielectric film (protection layer 103, shown in related Fig. 2) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting 
wherein: a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having resonant frequency frp1, which is less than the resonant frequency of S1, shown as frs1), 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having antiresonant frequency fas1, which is less than the antiresonant frequency of S1, shown as fas1).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the dielectric film of Nosaka over the electrodes of Omote to provide the benefit of improving humidity resistance and adjusting frequency temperature characteristics as taught by Nosaka et al. (para [0087]).
	It would have been further obvious to set an antiresonant frequency of each of the one or more parallel resonators to be less than an antiresonant frequency of each of 

As per claim 2:
Omote discloses in Fig. 1(a):
An acoustic wave filter (transmission-side band filter 1A or Reception-side band filter 1B) comprising: 
a piezoelectric substrate (LiNbO3 substrate 11. Shown in related Figs. 1(b) and 2);
one or more series resonators (serial arm resonators S1-S3 or S4 to S6) that are connected in series between an input terminal (transmission terminal 3 or antenna terminal of duplexer 1 labeled 1a) and an output terminal (antenna terminal of duplexer 1 labeled 1a or reception terminal 4) and located on the piezoelectric substrate (Shown in related Figs. 1(b) and 2), 
each of the one or more series resonators including first electrode fingers (IDT electrode 12, shown in Fig. 1(b), para [0058]) that are arranged with a first duty ratio and excite an acoustic wave (as seen in Tables 3 & 4); 
one or more parallel resonators (parallel arm resonators P1-P2 or P3-P4) that are connected in parallel between the input terminal and the output terminal 
wherein: each of the one or more series resonators includes a pair of first comb-shaped electrodes (as seen in related Figs. 5(b) and 5(c), paras [0064-0066]), the first duty ratio is a duty ratio in a first region in which third electrode fingers of one of the pair of first comb-shaped electrodes among the first electrode fingers overlap with fourth electrode fingers of another of the pair of first comb-shaped electrodes among the first electrode fingers (as per the art-recognized definition of duty ratio), the third electrode fingers and the fourth electrode fingers are alternately arranged in the first region, only a single fourth electrode finger among the fourth electrode fingers is located between adjacent third electrode fingers among the third electrode fingers in the first region, only a single third electrode finger among the third electrode fingers is located between adjacent fourth electrode fingers among the fourth electrode fingers in the first region (as seen in related Figs. 5(b) & (c)), 
each of the one or more parallel resonators includes a pair of second comb-shaped electrodes (as seen in related Figs. 5(b) and 5(c), paras [0064-0066]), the second duty ratio is a duty ratio in a second region in which fifth electrode fingers of one of the pair of second comb-shaped electrodes among 
a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (wavelength is inversely proportional to frequency, and as table 4 shows the parallel resonators having a longer wavelength, the parallel resonators have a lower frequency),
no resonator other than the one or more parallel resonators and the one or more series resonators is connected between the input terminal and the output terminal (as seen in Fig. 1(a) and table 3 or 4), 
and a difference between a largest second duty ratio in the one or more parallel resonators and a smallest first duty ratio in the one or more series resonators is 5% or greater (the duty ratio difference is ~11% or ~7%).
Omote does not disclose:
 a first dielectric film that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate, is located on the 
a second dielectric film that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate, is located on the piezoelectric substrate so as to cover the second electrode fingers, and has a second film thickness that is greater than those of the second electrode fingers and is substantially equal to the first film thickness;
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators.
Nosaka discloses in Figs. 1A&B:
An acoustic wave filter (title) comprising:
a piezoelectric substrate (para [0072]);
one or more series resonators (series-arm resonator S1) and one or more parallel resonators (parallel-arm resonator p12), 
and a first dielectric film (protection layer 103, shown in related Fig. 2) that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate (protection layer 103 is noted as being used for adjusting frequency temperature characteristics and comprising silicon dioxide, para [0087], and the piezoelectric substrate as being Lithium Tantalate, para [0086], matching with the disclosed invention of para [0012] of the current application), is located on the piezoelectric substrate so as to cover the first electrode fingers and the second electrode fingers (the structure of related Fig. 2 
wherein: a resonant frequency of each of the one or more parallel resonators is less than a resonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having resonant frequency frp1, which is less than the resonant frequency of S1, shown as frs1), 
and an antiresonant frequency of each of the one or more parallel resonators is less than an antiresonant frequency of each of the one or more series resonators (related Fig. 3 (a) shows p1 as having antiresonant frequency fas1, which is less than the antiresonant frequency of S1, shown as fas1).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the dielectric film of Nosaka over each of the electrodes of the resonators of Omote to provide the benefit of improving humidity resistance and adjusting frequency temperature characteristics as taught by Nosaka et al. (para [0087]).
As a consequence of this combination, the combination discloses a first dielectric film that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate, is located on the piezoelectric substrate so as to cover the first electrode fingers, and has a first film thickness greater than those of the first electrode fingers; and a second dielectric film that has a temperature coefficient of elastic modulus that is opposite in sign to that of the piezoelectric substrate, is located on the piezoelectric substrate so as to cover the second electrode fingers, and has a 

It would have been further obvious to set an antiresonant frequency of each of the one or more parallel resonators to be less than an antiresonant frequency of each of the one or more series resonators to provide the benefit of establishing the pass band of the filter by adjusting the parallel resonator anti-resonant frequencies and the series arm resonant frequencies to be close to one another, and using anti-resonant frequency of the series arm resonator to generate an attenuation-pole on the high-frequency side of the pass band as generally understood in the art and as taught by Nosaka (paras [0098-0099]).

	As per claim 3:
	Osmote does not disclose:
the first dielectric film and the second dielectric film are made of substantially identical materials.
Nosaka discloses:
the first dielectric film and the second dielectric film are made of substantially identical materials (silicon dioxide, para [0087], wherein related Fig. 2 is disclosed as exemplary for each of the resonators, para [0079]).
	As a consequence of the combination of claim 2, the first dielectric film and the second dielectric film are made of substantially identical materials (silicon dioxide).


	Osmote discloses in Fig. 1(a)
the one or more series resonators are a plurality of series resonators (serial arm resonators S4-S6), the one or more parallel resonators are a plurality of parallel resonators (parallel arm resonators P3-P4), and all of the second duty ratios in the plurality of parallel resonators are less than all of the first duty ratios in the plurality of series resonators (see Table 4).

	As per claims 5 & 11:
	Osmote discloses in Fig. 1(a):
the difference between the largest second duty ratio in the one or more parallel resonators and the smallest first duty ratio in the one or more series resonators is 10% or less (see Table 4, with a ~7% difference).

	As per claims 6 & 12:
	Osmote discloses in Fig. 1(a):
The resonant frequency wavelength of the first electrode fingers is less than the resonant frequency wavelength of the second electrode fingers.
	Osmote does not disclose:
a pitch of the first electrode fingers is less than a pitch of the second electrode fingers.
Nosaka discloses:

At the time of filing, it would have been obvious to one of ordinary skill in the art to adjust the pitch of the first or second electrode fingers such that a pitch of the first electrode fingers is less than a pitch of the second electrode fingers as a design parameter for providing the benefit of adjusting the resonant frequency of the resonators while setting a desired duty ratio for the resonator as taught by Nosaka (para [0109]) and as one of a limited number of options (less than, equal to, greater than) for setting the pitch of the resonators when adjusting the resonant frequency of the resonators, where a first resonant wavelength is less than a second resonance wavelength, as per Osmote et al. (table 4)

As per claims 7 & 13:
Osmote discloses in Fig. 1(a):
the piezoelectric substrate is a lithium niobate substrate or a lithium tantalate substrate (abstract).

	As per claims 8 & 14:
Osmote discloses in Fig. 1(a):
the piezoelectric substrate is a lithium niobate substrate or a lithium tantalate substrate (abstract).
	Osmote does not disclose:

	Nosaka discloses:
the piezoelectric substrate is a lithium niobate substrate (para [0086]) and the dielectric film is a silicon oxide film (para [0087]).
	As a consequence of the combination of claims 1 & 2 (as per claims 8 & 14, respectively), the dielectric film is a silicon oxide film.

	As per claim 9:
	Osmote discloses in Fig. 1(a):
The acoustic wave filter is part of a multiplexer (duplexer, title)
	Osmote does not disclose:
A multiplexer comprising: the acoustic wave filter according to claim 1.
	As a consequence of the combination of claim 1, the combination discloses a multiplexer comprising: the acoustic wave filter according to claim 1.

	As per claim 15:
Osmote discloses in Fig. 1(a):
The acoustic wave filter is part of a multiplexer (duplexer, title)
	Osmote does not disclose:
A multiplexer comprising: the acoustic wave filter according to claim 2.
	As a consequence of the combination of claim 2, the combination discloses a multiplexer comprising: the acoustic wave filter according to claim 2.


	Osmote discloses in Fig. 1(a):
Wherein     the largest second duty ratio in the one or more parallel resonators is equal to or less than 0.9 times the smallest first duty ratio in the one or more series resonators (for filter 1A, the second duty ratio is less than 0.9 times the smallest first duty ratio, as per Table 3).

	As per claims 18 & 19:
	Osmote is silent regarding:
the resonant frequency of each of the one or more parallel resonators is lower than a passband of the acoustic wave filter, and the antiresonant frequency of each of the one or more series resonators is higher than the passband.
Nosaka discloses in Figs. 1A&B:
the resonant frequency of each of the one or more parallel resonators is lower than a passband of the acoustic wave filter (Passband PB is designated as corresponding to frs1, between 0.8 GHz and 0.85 GHz, above the resonant frequency of p1 at 0.8 GHz), Amdt. dated January 25, 2021Reply to Office Action of September 23, 2020and the antiresonant frequency of each of the one or more series resonators is higher than the passband (the antiresonant frequency of the series resonator s1 corresponds to approximately 0.9 GHz, a frequency higher than the passband PB).
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the resonant frequency of each of the one or more parallel resonators to be lower than a passband of the acoustic filter to provide the benefit of establishing the pass band of the filter by providing a lower attenuation pole that establishes a lower edge to the passband, as is well understood in the art and taught by Nosaka (paras [0098-0099]).
	It would be further obvious for the antiresonant frequency of each of the one or more series resonators to be higher than the passband to provide the benefit of establishing the passband of the filter by providing an upper attenuation pole that establishes an upper edge to the passband, as is well understood in the art and taught by Nosaka (paras [0098-0099]).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843